NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JUN 20 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 15-10372

                Plaintiff-Appellee,               D.C. No. 1:08-cr-00542-HG

    v.
                                                  MEMORANDUM*
KATO AMOSA IOSUA,

                Defendant-Appellant.

                     Appeal from the United States District Court
                              for the District of Hawaii
                     Helen W. Gillmor, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Kato Amosa Iosua appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291.     We review de novo whether a district court

has authority to modify a sentence under section 3582(c)(2), see United States v.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Leniear, 574 F.3d 668, 672 (9th Cir. 2009), and we affirm.

      Iosua contends that he is entitled to a sentence reduction under Amendment

782 to the Sentencing Guidelines. The district court correctly concluded that Iosua

is ineligible for a sentence reduction because his sentence is already below the

minimum of the amended Guidelines range. See U.S.S.G. § 1B1.10(b)(2)(A)

(“[T]he court shall not reduce the defendant’s term of imprisonment under 18 U.S.C.

§ 3582(c)(2) and this policy statement to a term that is less than the minimum of the

amended guideline range.”). Contrary to Iosua’s contention, section 1B1.10(b)

does not impermissibly restrict the discretion of the district court to reduce a

sentence in a section 3582(c)(2) proceeding. See United States v. Davis, 739 F.3d

1222, 1225-26 (9th Cir. 2014).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009).

      AFFIRMED.




                                           2                                       15-10372